Case 6:13-cv-00802-RRS-PJH Document 35 Filed 11/10/20 Page 1 of 1 PageID #: 712




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


 JAMIE HUBBARD                               CASE NO. 6:13-CV-00802

 VERSUS                                      JUDGE ROBERT R. SUMMERHAYS

  WARDEN                                     MAGISTRATE JUDGE HANNA


                                  J UD G M E N T

       For the reasons contained in the Report and Recommendation of the

 Magistrate Judge filed previously herein, noting the absence of objections thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;;

       IT IS ORDERED that petitioner’s Motion for Relief from a Final Judgment

 Under F.R.C.P. 60 be construed as a petition for habeas corpus filed pursuant to 28

 U.S.C. §2254; that it be deemed successive; and, that it be DISMISSED for lack of

 jurisdiction because petitioner did not obtain permission from the United States Fifth

 Circuit Court of Appeals prior to filing.

       THUS DONE in Chambers on this 9th day of November, 2020.




                                             Robert R. Summerhays
                                             United States District Judge
